DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN_109410767_A (see English equivalent: USPA_20210337682_A1) in view of Wang CN_108597380_A (see machine English translation) and Mao CN_109062439_A (see machine English translation).
1.	Regarding Claims 1, 10, 12, 15, 16, 17, Zhu discloses a display device, comprising: a back plate; a display panel; and a supporting structure, wherein: the back plate comprises a first back plate and a second back plate; the display panel comprises a first non-bending area, a second non-bending area, and a bending area disposed between the first non-bending area and the second non-bending area; the first back plate is configured to support the first non-bending area; the second back plate is configured to support the second non-bending area; the bending area is bent toward the back plate to form a bending space, and to make the first back plate attach the second back plate; and the supporting structure (corresponds to claimed support component) is filled in the bending space to support the bending area of the display panel (Claim 1). Finally, Zhu also discloses a method for making the above (Claims 9-16), as is being claimed in instant Claims 12, 15, and 16. 
2.	However, Zhu does not disclose the claimed organic film layer. Also, Zhu does not disclose the claimed convex in its supporting structure (corresponds to claimed support component).
3.	Wang discloses: a display panel. A display area 110 and an extension area 130 of a flexible screen 100 are arranged in parallel; a support portion 200 is clamped between the display area and the extension area, a support head 210 of the support portion is close to a bending area 120, and the surface of the support head is provided with a bonding layer 230; a plurality of grooves 122 are provided in the surface of the bending area close to the bonding layer at intervals; protruding portions corresponding to the grooves in number, shape and position are formed on the bonding layer; the depth of the grooves is less than the thickness of the bending area. See (paragraphs [0050]-[0071], and fig. 1-3). Finally, Wang discloses that its hardening layer with said bonding layer results in effectively supporting against external force impact and damage as well as ensures the stable bending state of the bending area (Derwent Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display panel, of Zhu, by the inclusion of the afore-described hardening layer with bonding layer (corresponding to claimed organic film layer), of Wang. One of ordinary skill in the art would have been motivated in doing so in order to obtain stability in the bending area as described above.
5.	Mao discloses a display panel and a display device, comprising a protective layer provided in a bending region of a flexible substrate, the protective layer comprising a protective layer main body covering the bending region, a convex portion resembling that of a semi-cylindrical shape spaced apart on the protective layer main body and a stress relief groove defined by two adjacent convex portions for releasing bending stress. The invention covers the bending area through the main body of the protective layer, plays the role of protecting the bending area, and reduces the bending stress of the bending area through the stress release groove of the protective layer (Abstract). Mao further discloses that the protective layer main portion of the protective layer covers the bent area, so that the effect of protecting the bent area is achieved. The bending stress of the bending area is reduced through the stress release groove of the protection layer (Derwent Abstract).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting structure (corresponds to claimed support component), of Zhu, by having a convex protruding portion, as disclosed by Mao. One of ordinary skill in the art would have been motivated in doing so reduce the stress.
7.	Regarding Claims 2, 13, and 14, Zhu in view of Wang and Mao suggests having an adhesive layer (Wang: paragraph 0010, Mao: paragraph 0006).
8.	Regarding Claim 3, Zhu in view of Wang and Mao suggests having a supporting structure include thermosetting glue, rubber or silicone (Zhu: paragraph 0011).
9.	Regarding Claims 6 and 20, Zhu in view of Wang and Mao suggests a trapezoidal groove figure (Wang: Figures).
10.	Regarding Claim 7, Zhu in view of Wang and Mao suggests having multiple convex protrusions (Mao:  paragraph 0014).
11.	Regarding Claims 8 and 9, Zhu in view of Wang and Mao suggests having a rubber supporting structure (corresponds to claimed special-shaped stiffener) (Zhu:  paragraph 0011).
12.	Regarding Claims 11, 18, Zhu in view of Wang and Mao suggests using a polyimide layer (Wang:  paragraph 0072).
13.	Regarding 4, 5, and 19, although the claimed limitations are not explicitly disclosed or suggested by the art of record, the Examiner respectfully submits that these would merely be dependent upon end-user product specifications. Applicants have not indicated how these result in unexpected or surprising properties.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 18, 2022